La Jueza Asociada Señora Naveira de Rodón
emitió la opinión del Tribunal.
El 19 de septiembre de 2000 Hernán Tenorio Betan-court, Sonia Conesa Alfonso y Kristal Idali Colón Tenorio presentaron ante el Tribunal de Primera Instancia, Sala Superior de Ponce, una demanda contra el Hospital Dr. Pila de Ponce, Sala de Emergencia del Hospital Dr. Pila, el Dr. Juan Yordán Frau y su esposa y la sociedad legal de gananciales compuesta por ambos.(1) Reclamaron daños y perjuicios por impericia médica relacionada con el trata-miento recibido el 3 de enero de 1998 por la menor D. Te-norio Conesa en las instalaciones del Hospital Dr. Pila de Ponce.(2) Alegaron que dicha menor murió el mismo 3 de enero de 1998 debido al tratamiento médico inadecuado que le brindaron los demandados en las instalaciones del Hospital Dr. Pila.
Luego de una serie de trámites procesales, incluso va-rias enmiendas a la demanda, los demandados presenta-ron tres mociones de sentencia sumaria basadas en la de-fensa de prescripción. Los demandantes oportunamente se opusieron a éstas. En la última de las mociones de senten-cia sumaria, los demandados plantearon, por primera vez, que por los mismos hechos los demandantes habían pre-sentado otra demanda en la cual reclamaban daños, Civil JDP1998-0556, el 30 de diciembre de 1998. En cuanto a los actos negligentes que supuestamente causaron los da-ños, específicamente alegaron lo siguiente:
CUARTO: El día 3 de enero del pasado año 1998 la joven D. Tenorio Conesa fue llevada por su padre al Hospital Dr. Pila la *780cual [sic] fue atendida en la Sala de Emergencia de dicha institución. En esa ocasión presentaba un dolor abdominal, acudió para solicitar servicios de dicha institución hospitalaria.
QUINTO: Cuando estaba siendo atendida en la Sala de Emer-gencia del Hospital Dr. Pila, bajo los servicios del demandado DR. JUAN YORDAN FRAU la menor D. Tenorio Conesa falle-ció porque el médico demandado, los agentes ostensibles o personal autorizado de la institución y I o del contratista indepen-diente de la Sala de Emergencia y ¡o el personal que directamente atendió a la menor no le brindó un tratamiento adecuado o de excelencia profesional, y lo no supo manejar a la menor como paciente.
SEXTO: Como resultado de la negligencia imputable a las per-sonas naturales y jurídicas antes referidas la menor Tenorio Conesa de 19 años de edad falleció, siendo la causa directa las actuaciones negligentes de las personas antes indicadas.
SÉPTIMO: La menor D. Tenorio Conesa estuvo bajo el control y cuidado absoluto de los demandados experimentando sufri-mientos físicos en el tratamiento inadecuados [sic], que experi-mentó antes de morir y de los cuales tienen derecho a suceder en dichos daños los demandantes. (Énfasis suplido.(3)
Con relación a esta primera demanda, el 7 de septiem-bre de 1999 los demandantes presentaron una moción de desistimiento sin perjuicio, al amparo de la Regla 39.1(a)(1) de Procedimiento Civil, 32 L.P.R.A. Ap. III. (4) Del expediente de este primer caso no surge que se hubiera emplazado a los demandados ni que a éstos se les hubiese notificado documento alguno, o que éstos hubiesen compa-recido mediante contestación o presentación de una moción de sentencia sumaria. El 17 de septiembre de 1999 el tribunal de instancia dictó sentencia mediante la cual daba a los demandantes por desistidos sin perjuicio. La mencio-nada sentencia fue notificada el 28 de octubre de 1999. En vista de lo anterior, y basándose en las alegaciones de la primera demanda, presentada el 30 de diciembre de 1998, *781el foro de instancia emitió una sentencia sumaria parcial en la cual desestimaba por prescripción las reclamaciones de los demandantes mayores de edad.
Inconformes con esta determinación, los demandantes afectados por ésta apelaron ante el Tribunal de Circuito de Apelaciones (en adelante Tribunal de Circuito). El 28 de junio de 2002 el foro apelativo dictó sentencia confirmato-ria de la apelada.(5) Resolvió que:
La fecha a partir de la cual comienza nuevamente a trans-currir el término prescriptivo de un (1) año dispuesto por el Art. 1868 del Código Civil de Puerto Rico, cuando el deman-dante desiste del pleito voluntariamente, sin perjuicio y con anterioridad a que la parte adversa notifique su alegación res-ponsiva o su moción en la que solicite sentencia sumaria es la presentación ante el tribunal del aviso de desistimiento. Este aviso pone fin al pleito y constituye, por lo tanto, la fecha a partir de la cual comienza el transcurso del nuevo término prescriptivo. (Énfasis suplido.(6)
Entendió el foro apelativo que la fecha para determinar cuándo los demandantes tuvieron conocimiento de que el daño había sido causado por un acto negligente de los de-mandados fue el 30 de diciembre de 1998, cuando presen-taron la primera demanda en la que les reclamaban a éstos los daños causados por dichos actos. De esta forma rechazó la teoría de los demandantes de que el término prescriptivo comenzó a transcurrir nuevamente el 24 de agosto de 2000, fecha en que el perito contratado por su segundo abogado, el Ledo. Juan R. Rodríguez, rindió el informe pericial. El Tribunal de Circuito rechazó, además, la contención de los demandantes de que la declaración jurada prestada por el codemandante Hernán Tenorio Betancourt y el informe del perito contratado por el licenciado Rodríguez pusieron en controversia el hecho de que los demandantes tenían cono-cimiento de los actos negligentes al momento de presentar *782la primera demanda el 30 de diciembre de 1998 y que, por lo tanto, no se podía dictar sentencia sumaria en el caso de autos ya que existía controversia sobre un hecho material.
El 7 de agosto de 2002 los demandantes recurrieron de esta determinación ante nos para plantear como único error que el Tribunal de Circuito incidió al determinar que la segunda demanda estaba prescrita cuando se presentó el 19 de septiembre de 2000. El 4 de octubre de 2002 le concedimos un término a los demandados recurridos para que se expresaran y, con el beneficio de la comparecencia de ambas partes, procedemos a resolver sin ulteriores procedimientos.
hH HH
Reiteradamente hemos resuelto
... que el plazo prescriptivo para el ejercicio de las acciones de daños y perjuicios no comienza en el instante cuando se produce la acción u omisión culposa o negligente, sino en el mo-mento en que el perjudicado conozca que ha sufrido un daño, y sepa, además, quién es el responsable. Ojeda v. El Vocero de P.R., 137 D.P.R. 315, 325 (1994). Véase, además, Colón Prieto v. Géigel, 115 D.P.R. 232, 246 (1984).
Este Tribunal ha enfatizado la importancia de la etapa cognoscitiva del daño al indicar que es necesario distinguir entre el momento cuando ocurre la consecuencia lesiva y aquel en que el perjudicado la reconozca, ya que la diferen-cia conlleva efectos jurídicos distintos de vital importancia, como lo es el momento cuando empieza a transcurrir el plazo hábil durante el cual el perjudicado puede iniciar su causa de acción para reclamar los daños sufridos. Ojeda v. El Vocero de P.R., supra; H.M. Brau del Toro, Los daños y perjuicios extracontractuales en Puerto Rico, 2da ed., San Juan, Pubs. J.T.S., 1986, Vol. I, págs. 423-427 y 439-442, y Vol. II, págs. 567-572.
La Regla 39.1(a)(1) de Procedimiento Civil, su*783pra, permite a un demandante desistir sin perjuicio, sin orden del tribunal, simplemente mediante la presentación de un aviso de desistimiento
... en cualquier fecha antes de la notificación por la parte ad-versa de la contestación o de una moción solicitando sentencia sumaria, cualesquiera de estas cosas que se notifique primero.
Bajo estas circunstancias, “[e]l tribunal ordenará obli-gatoriamente el archivo y sobreseimiento de la acción sin discreción para obrar de otra forma”. (Énfasis suplido.) R. Hernández Colón, Práctica jurídica de Puerto Rico: dere-cho procesal civil, San Juan, Michie de Puerto Rico, 1997, Sec. 3904, pág. 275. La Regla 23(c) para la Administración del Tribunal de Primera Instancia del Estado Libre Aso-ciado, a su vez, dispone que
[e]l Secretario o la Secretaria Regional procederá a archivar cualquier acción en que la parte demandante desista antes de la notificación por la parte adversa de la contestación o de una moción solicitando sentencia suma[ria].... 4 L.RR.A. Ap. II-B.
Sobre la Regla 39.1(a)(1), supra, el comentarista Cuevas Segarra indica que el aviso de desistimiento causa la inme-diata terminación del litigio que inició el actor desistente, pero la causa de acción o reclamación ejercitada no se ex-tingue y puede reclamarla una vez más.
Su completa efectividad se adquiere tan pronto se presenta en el tribunal el aviso declarativo de la voluntad de desistir; toda orden o resolución desestimatoria resulta superflua. (Én-fasis suplido.) J.A. Cuevas Segarra, Tratado de Derecho Proce-sal Civil, San Juan, Pubs. J.T.S., 2000, T. II, pág. 638.(7)
Sobre este particular, en García Aponte et al. v. E.L.A. et al., 135 D.P.R. 137, 145 (1994), resolvimos lo siguiente:
*784[.L]a presentación del aviso de desistimiento ante el tribunal pone fin al pleito y constituye, por lo tanto, la fecha a partir de la cual comienza el transcurso del nuevo término prescriptivo. La expresión inequívoca de la voluntad de desistir es el mo-mento determinante de que cesó el efecto interruptivo de la ac-ción judicial. Los eventos posteriores a tal manifestación de voluntad, como la fecha en que el tribunal dicta sentencia, la archiva y notifica o ésta adviene final y firme, nada tienen que ver con que surta efecto dicha expresión de voluntad y, por consiguiente, resultan impertinentes. (Énfasis suplido y en el original.)
En cuanto a las alegaciones en la demanda, éstas tienen el propósito de bosquejar la controversia a grandes rasgos para así notificarle a la parte demandada la reclamación que se aduce en su contra, de manera que pueda comparecer a defenderse de ésta si así lo desea. Regla 6.5(a) de Procedimiento Civil, 32 L.P.R.A. Ap. III; Moa v. E.L.A., 100 D.P.R. 573 (1972); Sierra v. Tribunal Superior, 81 D.P.R. 554 (1959).
Al presentar una demanda en la etapa inicial de un caso, el demandante no está obligado a alegar hechos probatorios, o sea, "no tiene que exponer con detalle todos los hechos en que basa su reclamación. Basta con una alegación corta, clara, simple, concisa y directa”. Cuevas Segarra, op. cit., T. I, pág. 206. Las alegaciones presentan al tribunal sólo los hechos esenciales para la aplicación del derecho.
Basta con alegar el último hecho, o el hecho que produce las consecuencias jurídicas relevantes al proceso.
... En una demanda lo único que hay que alegar son los hechos que dan lugar a la reclamación. Hernández Colón, op. cit., See. 2301, pág. 179.
De otra parte, la Regla 9 de Procedimiento Civil, 32 L.P.R.A. Ap. III, dispone que
[la] firma de un abogado equivale a certificar el haber leído el escrito; que de acuerdo a su mejor conocimiento, información y *785creencia está bien fundado; y que no ha sido interpuesto para causar demora u opresión.
Esta responsabilidad se hace extensiva a la parte que comparece. Cabe señalar que en repetidas ocasiones hemos reconocido y hecho hincapié sobre las responsabilidades y los deberes del abogado no sólo para con sus clientes, sino también para con el sistema judicial. Véanse: Comentarios a la Regla 9 de Procedimiento Civil, 32 L.P.R.A. Ap. III; In re Siverio Orta, 117 D.P.R. 14 (1986). La responsabilidad que le impone la Regla 9, supra, a un abogado no sólo es de carácter procesal, sino que también constituye una norma de carácter ético.
Reiteradamente hemos resuelto que como
... “regla general, y en ausencia de circunstancias que justifi-quen lo contrario, todo litigante que escoge libremente un abo-gado para que lo represente en un litigio no puede evitar las consecuencias de los actos y omisiones de tal agente. ...” Srio. del Trabajo v. J.C. Penney Co., Inc., 119 D.P.R. 660, 671 (1987).
Debe “considerarse que [el litigante] ha tenido aviso de todos los hechos y actos que le han sido notificados a su abogado”. Díaz v. Tribunal Superior, supra, pág. 88. Véanse: Maldonado v. Srio. de Rec. Naturales, 113 D.P.R. 494, 497 (1982); Méndez Pérez v. Tribunal Superior, 101 D.P.R. 87, 93 (1973).
Pasemos ahora a aplicar las normas de derecho antes reseñadas a los hechos del caso de autos.
HH HH HH
En el caso que tenemos ante nuestra consideración, los actos de impericia médica que dan lugar a la reclamación ocurrieron el 3 de enero de 1998. Oportunamente, el 30 de diciembre de 1998, los demandantes presentaron una re-clamación en daños ante el Tribunal de Primera Instancia. Sin lugar a dudas, esta acción tuvo el efecto de interrumpir *786el término prescriptivo de la acción en daños de los recla-mantes mayores de edad. Según las normas procesales antes expuestas, este término comenzó a transcurrir nueva-mente el 7 de septiembre de 1999, fecha en que los demandantes presentaron ante el foro de instancia un aviso de desistimiento sin perjuicio.
A la luz de las normas de derecho previamente citadas, no podemos avalar la teoría de los demandantes peticiona-rios de que tuvieron conocimiento de que se les había cau-sado un daño por un acto negligente de los demandados el 24 de agosto de 2000, cuando el perito contratado por su segundo abogado, el licenciado Rodríguez, rindió su informe. El codemandante Tenorio Betancourt expresó me-diante declaración jurada que fue el 24 de agosto de 2000, cuando leyó el informe pericial del Dr. Miguel A. López Napoleoni, el perito contratado por su segundo abogado, que se enteró que los daños sufridos fueron causados por un acto negligente de los demandados. Sin embargo, esta declaración no puso en controversia el momento cuando los demandantes obtuvieron conocimiento sobre quién o quié-nes habían sido los causantes del daño. Ya desde la presen-tación de la primera demanda, el 30 de diciembre de 1998, en la cual alegaron específicamente que los daños ocasio-nados a la menor D. Tenorio Conesa fueron producto de la negligencia de los demandados, los demandantes peticio-narios tenían conocimiento de que podían ejercitar una ac-ción para reclamar los daños causados. Su entonces abo-gado, el Ledo. Francisco Toro González, firmó la demanda. Los demandantes peticionarios, habiendo escogido libre-mente a dicho abogado para que los representara, ahora no pueden evitar las consecuencias de sus actos u omisiones.
Según las normas jurisprudenciales previamente rese-ñadas, debemos considerar que los demandantes han te-nido aviso de todos los hechos y actos que su abogado rea-lizara en este caso y aquellos que le fueron notificados a su abogado. Esto significa que los demandantes tenían cono-*787cimiento de las alegaciones de la primera demanda y de la consulta informal que el licenciado Toro González le hi-ciera a la doctora Claudio Lorenzo sobre la posible negli-gencia de los demandados en relación con el tratamiento que le ofrecieron a la menor D. Tenorio Conesa. No pode-mos presumir que la primera demanda, presentada el 30 de diciembre de 1998, fue presentada sin tener base al-guna para la reclamación. Al presentar esta primera de-manda se interrumpió el término para presentar una ac-ción para reclamar los daños sufridos. Dicho término comenzó a transcurrir nuevamente cuando los demandan-tes presentaron el 7 de septiembre de 1999 el aviso de de-sistimiento sin perjuicio ante el foro de instancia. La se-gunda demanda se presentó el 19 de septiembre de 2000, pasado el término de un año (1) que establece el Art. 1868 del Código Civil, 31 L.P.R.A. see. 5298, para presentar las acciones que exigen responsabilidad civil por las obligacio-nes derivadas de la culpa o negligencia en virtud del Art. 1802 del Código Civil, 31 L.P.R.A. see. 5141.
Bajo las circunstancias específicas del caso de marras, es forzoso concluir que por lo menos desde el 30 de diciem-bre de 1998 los demandantes tenían conocimiento tanto de los daños causados como de cuándo y quién los causó.
Por los fundamentos antes expuestos, confirmamos la sentencia del Tribunal de Circuito y devolvemos el caso para que continúen los procedimientos de forma compatible con lo aquí resuelto.
El Juez Asociado Señor Fuster Berlingeri disintió por entender que no procedía que se dictase sentencia sumaria aquí; más bien, debió dilucidarse mediante vista evidencia-ría la cuestión de cuándo tuvieron los demandantes cono-cimiento real de la impericia.

 También incluyeron en la demanda a John Doe y Richard Roe, compañías aseguradoras de nombres desconocidos de la parte demandada.


 La menor D. Tenorio Conesa era la hija de los demandantes Hernán Tenorio Betancourt y Sonia Conesa Alfonso, y la madre de Idalia Colón Tenorio. Ala fecha de su muerte, D. tenía diecinueve años.


 Petición de certiorari, Apéndice XXII, pág. 157.


 Del expediente surge que el primer abogado contratado por los demandantes después de haber presentado la demanda consultó informalmente con la doctora Claudio Lorenzo. Ella le informó que examinó los expedientes médicos del caso y no encontró que hubiese algo incorrecto.


 La sentencia del Tribunal de Circuito fue notificada el 12 de julio de 2000. Apéndice II, pág. 25.


 Petición de certiorari, Apéndice I, pág. 9.


 Cabe señalar que aún no hemos tenido la oportunidad de interpretar y ar-monizar las disposiciones de la Regla 39.1(a)(1) de Procedimiento Civil, 32 L.P.R.A. Ap. Ill, con las disposiciones de la Regla 4.3(b) que, con relación al término de seis meses para emplazar, dispone específicamente que “[t]ranscurrido el término original o su prórroga sin que el emplazamiento hubiere sido diligenciado, se tendrá a la parte actora por desistida, con perjuicio”. (Énfasis suplido.) 32 L.P.R.A. Ap. III.